DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkley, III (2006/0083411) (hereafter referred to as Benkley) in view of Yiu et al. (2016/0211233).

Regarding claim 1, Benkley teaches a fingerprint sensor module (para [0026] A fingerprint sensing module 20) comprising: a fingerprint sensor device (para [0026] Fingerprint sensing module 20 includes a sensor subassembly 21 and a rigid substrate 5. Sensor subassembly 21 includes a flexible substrate 1 having a sensing side 1a and a circuit side 1b.) comprising a plurality of sensing elements (Fig 1; para [0027] image sensor 7 may include a linear array of capacitive sensors for capacitive sensing of ridge peaks and ridge valleys of a fingerprint on a moving finger) for acquiring an image of a finger placed on a sensing surface of the sensor module (para [0027] image sensor 7 may include a linear array of capacitive sensors for capacitive sensing of ridge peaks and ridge valleys of a fingerprint on a moving finger.), the sensor device comprising electrically conductive connection pads (Interconnect pads 3; Fig 4) for connecting the sensor device to external circuitry (para [0029] Interconnect pads 3 provide external connections to the circuitry on sensor subassembly 21) at an edge of the fingerprint sensor device (Fig 3); and a substrate (1; Fig ) comprising an electrically conductive trace (para [0031] The conductive traces of image sensor 7, velocity sensor 8 and interconnect pads 3 are etched or otherwise formed on flexible substrate 1) and an electric component (9; Fig 4) arranged on the substrate and in electrical contact with the conductive trace (para [0032] Components 9 can be attached to rigid substrate 5 using standard circuit board assembly techniques before attachment of sensor subassembly 21.), wherein a first side of the substrate is electrically and mechanically connected such that an electrical connection is formed between the sensor device and the electrical component of the substrate via the conductive trace (Fig 4).
Benkley fails to teach at least one trench at an edge of the fingerprint sensor device, the trench comprising electrically conductive connection pads; as claimed.
Fig 4; para [0024] the chip 100 comprises a fingerprint-recognition element, and the chip 100 is a fingerprint-recognition chip), the sensor device comprising at least one trench (240 (=220+230); Fig 1C; Fig 1E; Fig 3) at an edge of the fingerprint sensor device (Fig 1C; Fig 3), the trench comprising electrically conductive connection pads (Fig 1H; para [0033] Multiple conducting structures 380) for connecting the sensor device to external circuitry (360; Fig 1H; para [0034] The chip 100 is bonded to the circuit board 360 through the conducting structures 380.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Benkley with the teachings of Yiu, because this will provide a chip module having a flat contacting surface can be provided and the sensitivity of the chip module can be improved. Also, a more simplified and faster chip module packaging process can be provided (Yiu: para [0008]). Furthermore the combination of the teachings of Benkley and Yiu would result in the device structure wherein the trench being positioned between the fingerprint sensor device and the electrical components; wherein the trench corresponds to region of interconnect pads 3 as in Fig 4.

Regarding claim 2, Benkley teaches the fingerprint sensor module as explained for claim 1 above.
Benkley fails to teach wherein the trench extends along the entire length of a side on the fingerprint sensor device; as claimed.
Fig 3 shows elements 220+230 along the entire length of a side. Para [0025] In some embodiments, the first recess 220 laterally extends across the entire length or width of one side edge of the chip 100).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Benkley with the teachings of Yiu, because this will provide a chip module having a flat contacting surface can be provided and the sensitivity of the chip module can be improved. Also, a more simplified and faster chip module packaging process can be provided (Yiu: para [0008]).

Regarding claim 3, Benkley teaches the fingerprint sensor module as explained for claim 1 above.
Benkley fails to teach wherein the trench extends along part of the length of a side on the fingerprint sensor device; as claimed
Yiu teaches the fingerprint sensor module, wherein the trench extends may have other shapes and it is not limited thereto (para [0026] It should be realized that the profile of the first recess 220 may have other shapes and it is not limited thereto.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Benkley with the teachings of Yiu, to have the trench extend along part of the length because it would be obvious to change such length freeing up space for other circuit elements. Furthermore, would have been obvious to one of ordinary skill in the art before the filing date of present application to 

Regarding claim 4, Benkley teaches the fingerprint sensor module, wherein the electrical component is attached to the side of the substrate which is connected to the trench of the fingerprint sensor device (Fig 4).

Regarding claim 5, Benkley teaches the fingerprint sensor module according to claim 1, wherein the conductive trace is embedded in the substrate (para [0033] Another desirable feature is that flexible substrate 1 electrically and mechanically isolates the conductive traces of image sensor 7 and velocity sensor 8 because they are sandwiched between flexible substrate 1 and rigid substrate 5).

Regarding claim 6, Benkley teaches the fingerprint sensor module according to claim 1, wherein the substrate comprises a plurality of separate embedded conductive layers (para [0026] a velocity sensor 8 formed as conductive traces on the circuit side 1b of flexible substrate).

Regarding claim 7, Benkley teaches the fingerprint sensor module according to claim 1, wherein the conductive trace is arranged on a surface of the substrate (para [0031] The conductive traces of image sensor 7, velocity sensor 8 and interconnect pads 3 are etched or otherwise formed on flexible substrate 1.).

Regarding claim 8, Benkley teaches the fingerprint sensor module according to claim 1, wherein the substrate is a flexible substrate (para [0008] The sensor substrate may comprise a flexible film).

Regarding claim 9, Benkley teaches the fingerprint sensor module according to claim 8, wherein the flexible substrate is bent such that the fingerprint sensor device is arranged in contact with the first side of the substrate (Fig 4; para [0035] A fingerprint sensing module 23 in accordance with a third embodiment of the invention is shown in FIG. 4. In the embodiment of FIG. 4, sensor subassembly 21 is wrapped around rigid substrate 5, which functions as a mechanical and electrical platform for the sensing module).

Regarding claim 10, Benkley teaches the fingerprint sensor module according to claim 9, wherein the bend is located adjacent to the trench of the sensor device (Fig 4 shows interconnect pads 3 adjacent to the bend and as explained in claim 1 above the combination of Benkley and Yiu to provide trench in the region corresponding to interconnect pads, thus the resulting combination would provide device wherein “the bend is located adjacent to the trench of the sensor device” ).


Benkley fails to teach wherein a thickness of the substrate is lower than a depth of the trench; as claimed.
Yiu teaches the fingerprint sensor module wherein a thickness of a substrate is lower than a depth of the trench (para [0032] the circuit board 360 may comprise a polyimide base having a thickness equal to or greater than 50 .mu.m, such as 62 .mu.m. Fig 1C shows the depth D2 and further Fig 1E shows the element 360 which is less than the depth D2).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Benkley with the teachings of Yiu, because this will provide a chip module having a flat contacting surface can be provided and the sensitivity of the chip module can be improved. Also, a more simplified and faster chip module packaging process can be provided (Yiu: para [0008]).

Regarding claim 12, Benkley teaches a method for manufacturing a fingerprint sensor module (para [0026] A fingerprint sensing module 20), the method comprising: providing a fingerprint sensor device (para [0026] Fingerprint sensing module 20 includes a sensor subassembly 21 and a rigid substrate 5. Sensor subassembly 21 includes a flexible substrate 1 having a sensing side 1a and a circuit side 1b.) comprising a plurality of sensing elements (Fig 1; para [0027] image sensor 7 may include a linear array of capacitive sensors for capacitive sensing of ridge peaks and ridge valleys of a fingerprint on a moving finger) for acquiring an image of a para [0027] image sensor 7 may include a linear array of capacitive sensors for capacitive sensing of ridge peaks and ridge valleys of a fingerprint on a moving finger.), forming an electrical connection between the sensor surface and an edge (Fig 4); providing a substrate (1; Fig) comprising an electrically conductive trace (para [0031] The conductive traces of image sensor 7, velocity sensor 8 and interconnect pads 3 are etched or otherwise formed on flexible substrate 1) and an electric component (9; Fig 4) arranged on the substrate and in electrical contact with the conductive trace (para [0032] Components 9 can be attached to rigid substrate 5 using standard circuit board assembly techniques before attachment of sensor subassembly 21.), arranging a first side of the substrate in electrical and mechanical contact such that an electrical connection between the sensor device and the electric component of the substrate (Fig 4).
Benkley fails to teach forming an edge in the fingerprint sensor device, the trench comprising electrically conductive connection pads; as claimed.
Yiu teaches a fingerprint sensor module comprising: a fingerprint sensor device (Fig 4; para [0024] the chip 100 comprises a fingerprint-recognition element, and the chip 100 is a fingerprint-recognition chip), the sensor device comprising forming an trench (240 (=220+230); Fig 1C; Fig 1E; Fig 3) at an edge of the fingerprint sensor device (Fig 1C; Fig 3), the trench comprising electrically conductive connection pads (Fig 1H; para [0033] Multiple conducting structures 380) for connecting the sensor device to external circuitry (360; Fig 1H; para [0034] The chip 100 is bonded to the circuit board 360 through the conducting structures 380.)


Regarding claim 13, Benkely teaches the method according to claim 12, wherein arranging the substrate in contact with the edge trench of the fingerprint sensor device comprises using a flip-chip method wherein the fingerprint sensor device is flipped and placed such that the trench is arranged in contact with the substrate (para [0031] The conductive traces of image sensor 7, velocity sensor 8 and interconnect pads 3 are etched or otherwise formed on flexible substrate 1. Then, the sensor integrated circuit 2 is flipped and mounted onto mating pads on flexible substrate 1. Sensor integrated circuit 2 may be flip chip bonded onto flexible substrate 1 by a known assembly process referred to as chip-on-film (COF). This standard COF process involves pre-bumping the die pads and then reflowing the bumps onto mating pads on flexible substrate 1. This attachment process connects the sensor integrated circuit 2 to image sensor 7, velocity sensor 8 and interconnect pads 3, thereby forming thin flexible sensor subassembly 21.).

Regarding claim 15, Benkley teaches the method according to claim 12, wherein the substrate is a flexible substrate (para [0008] The sensor substrate may comprise a flexible film), the method further comprising folding the substrate such that the first side of the substrate makes contact with a side of the fingerprint sensor device opposite the side comprising the plurality of sensing elements (Fig 4; para [0035] A fingerprint sensing module 23 in accordance with a third embodiment of the invention is shown in FIG. 4. In the embodiment of FIG. 4, sensor subassembly 21 is wrapped around rigid substrate 5, which functions as a mechanical and electrical platform for the sensing module).

Regarding claim 17, Benkley teaches a fingerprint sensor module (para [0026] A fingerprint sensing module 20) comprising: a fingerprint sensor device (para [0026] Fingerprint sensing module 20 includes a sensor subassembly 21 and a rigid substrate 5. Sensor subassembly 21 includes a flexible substrate 1 having a sensing side 1a and a circuit side 1b.) comprising a plurality of sensing elements (Fig 1; para [0027] image sensor 7 may include a linear array of capacitive sensors for capacitive sensing of ridge peaks and ridge valleys of a fingerprint on a moving finger) for acquiring an image of a finger placed on a sensing surface of the sensor module (para [0027] image sensor 7 may include a linear array of capacitive sensors for capacitive sensing of ridge peaks and ridge valleys of a fingerprint on a moving finger.), the sensor device comprising electrically conductive connection pads (Interconnect pads 3; Fig 4) for connecting the sensor device to external circuitry para [0029] Interconnect pads 3 provide external connections to the circuitry on sensor subassembly 21) at an edge of the fingerprint sensor device (Fig 3); and a substrate (1; Fig ) comprising an electrically conductive trace (para [0031] The conductive traces of image sensor 7, velocity sensor 8 and interconnect pads 3 are etched or otherwise formed on flexible substrate 1) to form an electrical connection between the sensor device and an electric component (9; Fig 4) 
wherein a first side of the substrate is electrically and mechanically connected such that an electrical connection can be formed between the sensor device and the electrical component of the substrate via the conductive trace (Fig 4).
Benkley fails to teach at least one trench at an edge of the fingerprint sensor device, the trench comprising electrically conductive connection pads; as claimed.
Yiu teaches a fingerprint sensor module comprising: a fingerprint sensor device (Fig 4; para [0024] the chip 100 comprises a fingerprint-recognition element, and the chip 100 is a fingerprint-recognition chip), the sensor device comprising at least one trench (240 (=220+230); Fig 1C; Fig 1E; Fig 3) at an edge of the fingerprint sensor device (Fig 1C; Fig 3), the trench comprising electrically conductive connection pads (Fig 1H; para [0033] Multiple conducting structures 380) for connecting the sensor device to external circuitry (360; Fig 1H; para [0034] The chip 100 is bonded to the circuit board 360 through the conducting structures 380.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Benkley with the teachings of Yiu, because this will provide a chip module having a flat contacting surface can be provided and the sensitivity of the chip module can be improved. Also, a more simplified and 

Regarding claim 18, Benkley teaches the fingerprint sensor module according to claim 17, wherein the substrate is a flexible substrate (para [0008] The sensor substrate may comprise a flexible film).

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkley, III (2006/0083411) (hereafter referred to as Benkley) in view of Yiu et al. (2016/0211233) as applied to claims 1 and 17 above, and further in view of Han (2015/0177884).

Regarding claim 16, Benkley and Yiu teaches the fingerprint sensor module as explained for claim 1 above.
Benkley and Yiu fails to teach further comprising a display glass of an electronic device, wherein the fingerprint sensing module is arranged under the display glass such that the display glass forms the sensing surface of the fingerprint sensor device; as claimed.
Han teaches an electronic device comprising a fingerprint sensor module (para [0027] a fingerprint sensor is built-in on a touch panel and an electronic device is activated by fingerprint sensing); and further comprising a display glass (651; Fig 6) para [0069] Referring to FIG. 6, as described above in FIG. 2, in a layer structure for electrode arrangement, a cover glass 651 to protect a screen or a sensor, an OCA 655 to attach an LCD, a color filter (CF) glass 653, and an electrode layer for fingerprint sensing may be disposed from top down).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Benkley and Yiu with the teachings of Han, because it is well known to provide fingerprint sensor module under cover glass in order to provide protection and extending the life of the device.

Regarding claim 20, Benkley and Yiu teaches the fingerprint sensor module as explained for claim 17 above.
Benkley and Yiu fails to teach further comprising a display glass of an electronic device, wherein the fingerprint sensing module is arranged under the display glass such that the display glass forms the sensing surface of the fingerprint sensor device; as claimed.
Han teaches an electronic device comprising a fingerprint sensor module (para [0027] a fingerprint sensor is built-in on a touch panel and an electronic device is activated by fingerprint sensing); and further comprising a display glass (651; Fig 6) of the electronic device, wherein the fingerprint sensing module is arranged under the display glass such that the display glass forms the sensing surface of the fingerprint sensor device (para [0069] Referring to FIG. 6, as described above in FIG. 2, in a layer structure for electrode arrangement, a cover glass 651 to protect a screen or a sensor, an OCA 655 to attach an LCD, a color filter (CF) glass 653, and an electrode layer for fingerprint sensing may be disposed from top down).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Benkley and Yiu with the teachings of Han, because it is well known to provide fingerprint sensor module under cover glass in order to provide protection and extending the life of the device.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkley, III (2006/0083411) (hereafter referred to as Benkley) in view of Yiu et al. (2016/0211233) as applied to claim 17 above, and further in view of He et al. (2016/0314334).

Regarding claim 19, Benkley and Yiu teaches the fingerprint sensor module as explained for claim 17 above.
Benkley and Yiu fails to teach, wherein the fingerprint sensor device is an optical fingerprint sensor device; as claimed.
He teaches an electronic device comprising a fingerprint sensor module (3; Fig 1; para [0040] a fingerprint sensor 3); wherein the fingerprint sensor device is an optical fingerprint sensor device (para [0041] The sensing unit 2 includes a fingerprint sensor 3 and a live finger sensor 4. The fingerprint sensor 3 can be implanted using one or a combination of available sensing techniques including self-capacitive sensing, mutual-capacitive sensing, optical sensing, or other sensing techniques).
.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 14, prior art of record fails to teach the following claim limitations of “providing a carrier comprising a step defining a difference in height between a lower portion and an upper portion of the carrier; arranging the substrate on the upper portion of the carrier and adjacent to the step; and arranging the sensor device on the lower portion of the carrier and adjacent to the step such that the edge trench is in contact with the substrate and such that at least a portion of the fingerprint sensor device rests on the lower portion of the carrier”; in combination with all other claim limitations.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623